DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               LACY CREW,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-2386

                          [December 4, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 06-8250CF10A.

  Lacy Crew, Punta Gorda, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. Jean-Michel v. State, 96 So. 3d 1043, 1045 (Fla. 4th DCA
2012); Marshall v. State, 277 So. 3d 1149, 1151 (Fla. 1st DCA 2019);
Romero v. State, 105 So. 3d 550, 553 (Fla. 1st DCA 2012).

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.